t c memo united_states tax_court service engineering trust petitioner v commissioner of internal revenue respondent charles w and loraine ledford petitioners v commissioner of internal revenue respondent docket nos 2021-00l 2658-o0l filed date joyce griggs for petitioners ross m greenberg for respondent memorandum findings_of_fact and opinion foley judge the issue in this case is whether respondent has met the requirements of sec_6320 all section references are to the internal_revenue_code as amended -2 - findings_of_fact when the petitions were filed the ledfords operated service engineering trust an entity located in colorado springs colorado where they resided the assessments relate to and federal income taxes on date respondent issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 i1 e letter to each petitioner on date petitioners filed requests for a collection_due_process_hearing e form and contended that there was no valid summary record of assessment in letters dated date respondent’s appeals officer enclosed the respective certificate_of_official_record and certificate of assessments and payments ie form relating to each petitioner and advised petitioners to have their representative call him on date pincite pincite this will be your opportunity for a hearing in a letter dated date petitioners’ representative enclosed interrogatories directed to the assessment officer and wrote we are not disputing the taxes we are questioning the existence or lack thereof of any assessment on date the appeals officer left petitioners’ representative a telephone message and sent him a letter reminding him that the hearing is scheduled for date pincite a m on date at approximately p m petitioners’ -3- representative called the appeals officer petitioners’ representative stated that he did not participate in the scheduled hearing because he had not received responses to the interrogatories on date respondent issued notices of determination concerning collection action s under sec_6320 and or determining that his proposed collection actions were to be sustained at trial on date respondent moved for the imposition of a sec_6673 a penalty opinion sec_6320 provides that if a taxpayer requests a hearing such hearing shall be held by the internal_revenue_service office of appeals sec_6320 provides that sec_6330 shall apply to the conduct and judicial review of the hearing sec_6330 b allows challenges to the existence or amount of the underlying liability only if the taxpayer did not receive a notice_of_deficiency or have an opportunity to dispute the liability sec_6330 provides for tax_court review of the commissioner’s administrative determination where the validity of the underlying liability is properly at issue the court will review the matter de novo 115_tc_35 in cases where the validity of the liability is not properly part of the appeal the court reviews the commissioner’s -4- administrative determination for abuse_of_discretion see id see also 114_tc_176 petitioners do not dispute the underlying liabilities but contend that sec_6330 requires the production of form_23 c this court previously has addressed such a contention holding that it was not an abuse_of_discretion for appeals to rely on a form_4340 for the purpose of complying with sec_6330 davis v commissioner supra pincite accordingly respondent’s administrative determination was not an abuse_of_discretion petitioners’ representative stated that he did not participate in the scheduled hearing because he had not received responses to the interrogatories cf id stating that sec_6330 does not provide authority to subpoena documents or witnesses we conclude that petitioners acquiesced to the telephone format yet chose not to participate in 115_tc_329 an appeals officer scheduled a hearing at an appeals_office and the taxpayer refused to attend because the location was inconvenient we held that the parties’ subsequent telephone conversation in which the appeals officer heard and considered the taxpayer’s arguments met the requirements of a sec_6320 hearing see id pincite we have no evidence as to whether respondent offered to hold a face-to-face hearing we note that at trial petitioners -5- stated that they were provided the opportunity for a hearing and do not challenge the adequacy of the scheduled hearing no further inquiry into the requirements of sec_6320 is warranted in this case respondent contends that petitioners’ position is frivolous and instituted primarily for delay and that pursuant to sec_6673 the court should impose a penalty on petitioners we conclude however that it is not appropriate to impose such a penalty in this case contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing appropriate orders and decisions will be entered
